 Case 2:20-cv-15041-JMV-MF Document 1 Filed 10/27/20 Page 1 of 6 PageID: 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

ERNEST BLAIR, ESQ.   NJ ATTORNEY ID NO. 036071983
LAW OFFICES OF KARIM ARZADI
163 Market Street
Perth Amboy, New        08861
 (732) 442-5900
Attorney for Plaintiffs

MOSAMMAT AKHTER     MOHAMMAD               Civil Action No.:
KARIM, H/W and JAWAD KARIM,
Individually,

                   Plaintiffs,

vs.
                                           COMPLAINT AND JURy DEMAND
JOHN PATRICK MOONEY, UNITED
PARCEL SERVICE, RICHARD ROES
1 10 (fictitious names), JOHN
DOES 1-10 (fictitious names)
and ABC COMPANIES, INC. 1-10
 (fictitious names),

                   Defendants.


                                 I.   PARTIES

      1.   Plaintiff, Mosammat Akhter, residing at 115 Ravendell Way,

Edison, New Jersey 08817.

      2.   Plaintif, Mohammad Karim, residing at 115 Ravendell Way,

Edison, New Jersey 08817.

      3.   Plaintiff, Jawad Karim, residing at 115 Ravendell Way,

Edison, New Jersey 08817.

      4.   Defendant, John Patrick Mooney, residing at 530 Caplis Sligo

Road, Bossier Ci    , Louisiana 71112.

      5.   Defendant, United Parcel Service, residing at 3343 Coliseum

Boulevard, Fort         , Indiana 46808.




                                       1
  Case 2:20-cv-15041-JMV-MF Document 1 Filed 10/27/20 Page 2 of 6 PageID: 2




                                 II.     JURISDICTION

        6.      Jurisdiction is founded on diversi           of citizenship and

amount. Plaintiffs are citizens of the State of New Jersey, the

Defendant, John Patrick Mooney is a citizen of the State of Louisiana

and Defendant, United Parcel Service, is citizen of the State of

Indiana.       The matter in controversy exceeds, exclusive of interest and

costs, the sum specified by 28 U.S.C. § 1332.

                                       III.    VENUE

        7.      Plaintiffs, Mosammat Akhter and Mohammad Karim, H/W and

Jawad Karim, resides at 115 Ravendell Way, Edison,              New Jersey 08817.

        8.      Therefore, pursuant to 28 U.S.C. Section 1402(b), venue lies

in the District of New Jersey.



   AS TO THE CLAIM OF PLAINTIFF, MOSAMMAT AKHTER AND MOHAMMED KARIM


                                       FIRST COUNT

        1.      On or about June 6, 2019,         the Plaintiff, Mosammat Akhter,

was the operator of a certain motor vehicle which was proceeding in an

easte        y direction along IH-20, in the County of Harrison and State of

Texas.

        2.      At the time and place aforesaid, the Defendant, United

Parcel Service, was the owner of a certain motor vehicle which was

being operated by its agent, servant and/or employee, the Defendant,

John Patrick Mooney, proceeding in an easterly direction along IH-20,

in the County of Harrison and State of Texas.

        3.      At the time and place aforesaid, the Defendant(s), John Does



                                              2
 Case 2:20-cv-15041-JMV-MF Document 1 Filed 10/27/20 Page 3 of 6 PageID: 3




1-10 and/or ABC Companies,      Inc. 1 10,    (fictitious names), was/were the

owner(s)    of a certain motor vehic1e(s) which was/were being operated

by his/her/its            (s), servant(s) and/or employee(s),   the

Defendant(s), Richard Roes 1-10 (fictitious names), along the

aforesaid roadway(s).

       4.    The aforesaid Defendant(s), John Does 1-10, Richard Roes 1

10 and/or ABC Companies, Inc. 1-10, are fictitious names intended to

identify any and all parties including individuals, corporations

and/or other entities whose identities are presently unknown to the

Plaintiff who together with the named Defendants, were the owners

and/or operators of vehicles upon the aforesaid roadways and whose

negl             contributed to Plaintiff's injuries.

       5.    At the time and place aforesaid, the Defendants, or either

of them,    so        igently operated and/or maintained and/or controlled

their motor vehicles as to cause same to strike and collide with the

vehicle that the Plaintiff was               ng.

       6.    As a direct and proximate result of the aforesaid neg igence

of the Defendants, or either of them, the Plaintiff, Mosarnmat Akhter,

sustained serious and permanent              cal injuries, suffered, still

suffers and will continue to suffer from great physical pain and

mental anguish, was confined, is and will continue to be so confined,

was obli         , still is, and will in the future be obligated to expend

large sums of money for medical and other needed care of the aforesaid

injuries, was prevented, is, and will in the future be prevented from

pursuing her usual course of conduct and employment and in the future

will be caused great pain and suffering,           to her    loss and damage.



                                         3
 Case 2:20-cv-15041-JMV-MF Document 1 Filed 10/27/20 Page 4 of 6 PageID: 4




     WHEREFORE,    the Plaintiff, Mosammat Akhter, demands judgment

against the Defendants, John Patrick Mooney, United Parcel Service,

John Does 1-10    (fictitious names), Richard Roes 1-10 (fictitious

names) and ABC Companies, Inc. 1-10 (fictitious names), either

jointly, severally or in the alternative, for damages, together with

interest and costs of this suit.

                                SECOND COUNT

     1.   The Plaintiff, Mohammad Karim, repeats the allegations

contained in the First Count of the Complaint and makes same a part

hereof as though more fully set forth at length herein.

     2.   The Plaintiff, Mohammad Karim, is the husband of Mosammat

Akhter, the injured Plaintiff.

     3.   As a direct and proximate result of the aforesaid negligence

of the Defendants, or either of them, the Plaintiff, Mohammad Karim,

will be deprived of the consortium and services of the Plaintiff,

Mosammat Akhter.

     WHEREFORE,    the Plaintiff, Mohammad Karim, demands judgment

against the Defendants, John Patrick Mooney, United Parcel Service,

John Does 1-10    (fictitious names), Richard Roes 1-10 (fictitious

names) and ABC Companies, Inc. 1-10 (fictitious names), either

jointly, severally or in the alternative, for damages, together with

interest and costs of this suit.



                   AS TO CLAIM OF PLAINTIFF, JAWAD KARIM


                                 THIRD COUNT



                                      4
 Case 2:20-cv-15041-JMV-MF Document 1 Filed 10/27/20 Page 5 of 6 PageID: 5




     1.    On or about June 6, 2019,         the Plaintiff, Jawad Karim, was

the passenger of a certain motor vehicle operated by Mosammat Akter

which was proceeding in an easterly direction along IH-20, in the

County of Harrison and State of Texas.

     2.    At the time and place aforesaid, the Defendant, United

Parcel Service, was the owner of a certain motor vehicle which was

being operated by its agent, servant and/or employee, the Defendant,

John Patrick Mooney, proceeding in an eas                  direction along IH-20,

in the county of Harrison and State of Texas.

     3.    At the time and         aforesaid, the Defendant(s), John Does

1 10 and/or ABC Companies, Inc. 1-10,          (fictitious names), was/were the

owner(s) of a certain motor vehicle(s)          which was/were being operated

by his    r/its        (s), servant(s)       and/or employee(s), the

Defendant(s), Richard Roes 1-10 (fictitious names),             along the

aforesaid roadway(s) .

     4.    The aforesaid Defendant(s),         John Does 1 la, Richard Roes 1­

10 and/or ABC Companies, Inc. 1 10, are fictitious names intended to

identify any and all            including individuals, corporations

and/or other entities whose identities are presently unknown to the

Plaintiff who together with the named Defendants, were the owners

and/or operators of vehicles upon the aforesaid roadways and whose

negligence contributed to Plaintiff's             uries.

     5.    At the time and         aforesaid, the Defendants, or either

of them, so       igently operated and/or maintained and/or controlled

their motor vehicles as to cause same to strike and collide with the

vehicle in which Plaintiff was a passenger.



                                         5
  Case 2:20-cv-15041-JMV-MF Document 1 Filed 10/27/20 Page 6 of 6 PageID: 6




     6.      As a direct and proximate result of the aforesaid           igence

of the Defendants, or either of them, the Plaintiff, Jawad Karim,

sustained serious and permanent physical i       uries, suffered, still

suffers and will continue to suffer from great physical pain and

mental anguish, was confined,    is and will continue to be so confined,

was obliged, still is, and will in the future be obligated to expend

large sums of money for medical and other needed care of the aforesaid

   uries, was prevented, is, and will in the future be prevented from

pursuing his usual course of conduct and          oyment and   n the future

will be caused great        and suf       ,   to his great loss and damage.

     WHEREFORE, the Plaint ff,    Jawad Karim, demands judgment

the Defendants, John Patrick          , United Parcel Service, John Does

1-10 (fictitious names), Richard Roes 1-10      (fictitious names) and ABC

Companies,   Inc. 1-10 (fictitious names), either j            several     or

in the alternative, for damages, together with interest and costs of

this suit.

                                                                          RZADI



Dated: October 23, 2020                         Attorney for Plaintiffs


                          DEMAND FOR TRIAL BY JURY

     The Plaintiffs demand a trial by jury as to all issues herein.

                                                LA                       ARZADI


Dated: October 23, 2020                         Attorney




                                      6
